974 F.2d 1331
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In RE Ziba Bennett PHELPS, III, Debtor.Ziba Bennett PHELPS, III, Plaintiff-Appellant,v.SOVRAN BANK, Defendant-Appellee.
No. 91-2206.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 26, 1992Decided:  September 4, 1992

Ziba Bennett Phelps, III, Appellant Pro Se.
Henry Counts, Jr., Alexandria, Virginia, for Appellee.
Before PHILLIPS, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Ziba Bennett Phelps III appeals the district court's order denying his motion to reconsider that court's order affirming the bankruptcy court's order denying his Motion for Protection from Sovran Bank.  Our review of the record discloses that this appeal is without merit.*  Accordingly, we affirm the district court.  Phelps v. Sovran Bank, No. CA-90-114-A (E.D. Va.  July 24 and Aug. 20, 1991).  We deny Appellant's motion for punitive sanctions.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Appellee did not file a brief in this Court or in the district court maintaining the Appellant's motions were "silly" and that the district court and bankruptcy court lacked jurisdiction because the bankruptcy case had been previously dismissed.  On a review of the entire record, we find meritless Appellant's argument that Appellee's default judgment rendered in state court was void ab initio for lack of personal jurisdiction over the Appellant